Ames, J.
At the trial, the defendant offered evidence tending to show a sale of the bonds and a purchase of them by the bank. The plaintiff denied that there had been any such sale, and contended that all that had been done in relation to the sale of the bonds was under an agreement between the bank and the assignees in bankruptcy of Saunders, one of the indorsers of the notes, for the purpose of determining upon some amount which should be treated as the value of the bonds that had been left as collateral security for the original loan, in order that the plaintiff might prove its claim for the balance against the estate of the bankrupt. The plaintiff introduced evidence to the effect that there had been no actual sale, and that the bonds had never been transferred, or out of its possession. And the plaintiff, against the defendant’s objection, was permitted to show the real nature of the transaction, by proof of the particulars of the arrangement with the assignees, and that in fact it was an unsuccessful attempt to sell the bonds at auction. We find no error on the part of the court-in admitting this evidence. An oral agreement could hardly be proved at all, except by evidence of what was said.
It appeared that the plaintiff had received, from the trustee to whom the property of the railroad corporation had been mortgaged to secure* the payment of its bonds, certain sums of money arising from the sale of a portion of that property, which sums the plaintiff offered to allow on this trial in part satisfaction of its claim. The defendant requested the court to rule that the receiving of this payment from the trustee was evidence tending to show a previous bona fide sale of the bonds to the bank. This ruling the court refused to give, and we find no error in this refusal, or in the ruling that was given. The plaintiff, whether it held the bonds as collateral security or as absolute owner, *213might properly receive any payment that should he made thereon. The fact of receiving such payment therefore furnishes no ground for any inference whatever as to the question in which of those two capacities or relations it acted in so doing.

Exceptions overruled.